                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATIONAL TRUST FOR HISTORIC
 PRESERVATION IN THE UNITED
 STATES, et al.,                                     Civ. No. 17-cv-01574-RCL

                        Plaintiffs,

         v.

 TODD T. SEMONITE, Lieutenant General,
 U.S. Army Corps of Engineers, et al.,

                        Defendants,

 and

 VIRGINIA ELECTRIC & POWER
 COMPANY,

                        Defendant-Intervenor.


                 CONSENT MOTION TO AMEND SCHEDULING ORDER

         Plaintiffs the National Trust for Historic Preservation in the United States (“National

Trust”) and the Association for the Preservation of Virginia Antiquities (“Preservation Virginia”)

respectfully move to amend and clarify the September 30, 2019 schedule for proceedings relating

to Plaintiffs’ request to recover fees and costs until 30 days after any remedy judgment becomes

final and non-appealable, at which point Plaintiffs will file an amended petition for fees and costs.

         On September 30, 2019, this Court issued a Minute Order granting Plaintiffs’ Consent

Motion (ECF No. 117) and ordering that Plaintiffs’ Initial Fee Motion (ECF No. 116) be held in

abeyance until “30 days after the conclusion of the remedy proceedings currently pending in this

case.”




                                                 1
       Also, on September 30, 2019, this Court issued a Minute Order granting a motion by the

National Parks Conservation Association (“NPCA”) in related case number 1:17-cv-1361-RCL to

hold NPCA’s initial fee motion in abeyance until 30 days after any remedy judgment becomes

final and non-appealable (at which point NPCA would file a renewed fee motion). See NPCA

Motion to Hold in Abeyance (Dkt. 139) at 2.

       Plaintiffs now respectfully request that the schedule for proceedings relating to their

request to recover fees and costs be slightly amended to clarify that the National Trust and

Preservation Virginia, like NPCA, will file their amended fee motion 30 days after any remedy

judgment becomes final and non-appealable, at which point they will file an amended petition for

fees and costs. This amendment would (a) eliminate any potential inconsistency between the two

related cases; (b) avoid any scheduling ambiguities arising from the reconsideration motions filed

in the two cases; and (c) further the original purposes of the original Consent Motion — namely,

to allow for discussion of a negotiated resolution to questions of fees and costs and to ensure that

all of the attorneys’ fees and costs incurred by Plaintiffs can be addressed at the same time.

       Within fourteen days following Plaintiffs’ filing of an amended petition for fees and costs,

Plaintiffs, Federal Defendants, and the Plaintiff in related case number 17-1361 will jointly

propose a schedule for further proceedings.

       Federal Defendants consent to the proposed amendment and clarification of the schedule

for attorney fee proceedings, but take no position with respect to any legal representations herein.1




1 Intervenor-Defendant Virginia Electric & Power Company is not directly affected by this Motion,
does not plan to participate in the fee proceedings, and takes no position.


                                                 2
Respectfully submitted this 9th day of December 2019.



                                                 /s/ Matthew G. Adams
                                              Matthew G. Adams (pro hac vice)
                                              Kaplan, Kirsch & Rockwell LLP
                                              595 Pacific Avenue, 4th Floor
                                              San Francisco, CA 94133
                                              (628) 209-4151
                                              madams@kaplankirsch.com
                                              Attorneys for Plaintiffs




                                              3
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of December 2019, I caused service of the Consent

Motion to Amend Scheduling Order to be made by filing it with the Clerk of the Court via the

CM/ECF System which sends a Notice of Electronic Filing to all parties with an e-mail address of

record who have appeared and consented to electronic service. To the best of my knowledge, all

parties to this action receive such notices.

                                               /s/ Matthew G. Adams
                                               Matthew G. Adams (pro hac vice)
                                               Kaplan, Kirsch & Rockwell LLP
                                               595 Pacific Avenue, 4th Floor
                                               San Francisco, CA 94133
                                               (628) 209-4151
                                               madams@kaplankirsch.com




                                               4
